DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The Terminal Disclaimer filed April 15, 2022 between the current application and U.S. Patent No. 10,603,007 is acknowledged. 

Response to Amendment
The Amendment filed 04/15/2022 overcomes the following: 
Objection to Claims 21-24, 26-28, 30-31 and 34 for minor informalities; 
Rejection of claim 32 under 35 USC 112(b).
The double patenting rejection made previously has been withdrawn in light of the Terminal Disclaimer filed on 04/15/2022. 

Allowable Subject Matter
Claims 21-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations recited in each of independent claims 21, 30, 34 and 39.
U.S. PG Pub. 2005/0171430 (hereinafter “Zhang”) discloses a method of displaying breast ultrasound information on an interactive user interface, including displaying a plurality of coronal thick-slice images which collectively represent the entire breast volume. Zhang does not expressly teach or render obvious the combined steps of producing original 2D ultrasound images (or sonographic responses), processing the 2D images to produce one or more 3D images (or 3D structures), processing the 2D images/sonographic responses or 3D images/structures to produce a whole breast navigator structure, finding tissue abnormalities within breast tissue, and displaying a representation of the found abnormalities in a whole-breast overview image, as recited in each of claims 21, 30, 34 and 39. 
U.S. Patent 6,876,879 (hereinafter “Dines”) discloses a system for generating 3D image of a compressed breast of a subject using x-ray mammography data and ultrasound image data. Dines discloses registering imaging data acquired from both modalities in order to enable a physician to visualize and compare the same abnormality appearing in both, but does not expressly teach or render obvious finding abnormalities in a whole breast navigator structure and displaying said abnormalities in response to user selection, as claimed. 
U.S. Patent 8,014,576 (hereinafter “Collins”) discloses automatic detection of abnormalities from medical image data, but does not expressly teach or render obvious finding abnormalities in 3D breast tissue of a whole breast navigator structure generated from ultrasound image data and displaying said abnormalities in the whole-breast navigator structure along with additional corresponding images containing the abnormality, as claimed. 
U.S. PG Pub. 2005/0089205 (hereinafter “Kapur”) discloses a method for viewing an abnormality in different kinds of images, including ultrasound images, but does not expressly teach or render obvious the claimed elements of producing whole-breast navigator structure or overview images from ultrasound images and displaying found abnormalities on the whole breast structure or overview images. 
For the reasons above, Claims 21, 30, 34 and 39 and their respective dependent claims are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited prior art references relates generally to producing and viewing medical images and corresponding regions of interest through an interactive user interface. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668